—Appeal by the People from two orders of the Supreme Court, Queens County (Braun, J.), both dated March 14, 1996, which granted those branches of the defendants’ respective omnibus motions which were to dismiss the indictment on the ground that the evidence presented to the Grand Jury was legally insufficient.
Ordered that the orders are reversed, on the law, those branches of the defendants’ respective omnibus motions which were to dismiss the indictment on the ground that the evidence presented to the Grand Jury was legally insufficient are denied, the indictment is reinstated, and the matter is remitted to the Supreme Court, Queens County, for further proceedings.
The Police Laboratory Analysis Report containing the results of the ballistics examination of the gun which the defendants allegedly possessed constituted legally sufficient evidence establishing the operability of that weapon (see, People v Rodriguez, 235 AD2d 504; CPL 190.30 [2]). Consequently, the Supreme Court erred in dismissing the indictment. Rosenblatt, J. P., Miller, Thompson and Friedmann, JJ., concur.